
	
		II
		111th CONGRESS
		1st Session
		S. 2042
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain reconstituted
		  tobacco.
	
	
		1.Certain reconstituted
			 tobacco
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Reconstituted tobacco (provided for in
						subheading 2403.91.47), presented in the form of irregular strips or diamond
						shapes, certified by the importer (1) to contain 50 percent or more by weight
						of United States-origin tobacco content, and (2) to have been manufactured in a
						paper-making type process, the foregoing excluding products of Canada,
						Israel or Mexico under the terms of Additional U.S. Note 5(b)(i) to
						chapter 24FreeNo changeNo changeOn or before
						12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
